WEBB, Judge.
Neither party has raised the question of the appealability of the order. When a party has no right to an appeal this Court on its own motion should dismiss the appeal. Metcalf v. Palmer, 46 N.C. App. 622, 265 S.E. 2d 484 (1980). The order by Judge Creech does not dispose of the case. Further action will be required to determine the entire controversy which makes Judge Creech’s order interlocutory. We do not believe this order affects a substantial right of the plaintiff so that any injury to her may not *808be corrected if she is not allowed to appeal before there is a final judgment. See Industries v. Insurance Co., 296 N.C. 486, 251 S.E. 2d 443 (1979).
The plaintiff contends the paternity issue is res judicata and any further litigation as to it is barred. If she is correct the most the plaintiff will suffer is a trial on that issue. We have held that the requirement that a party go through a trial is not an injury which cannot be corrected if an appeal is not allowed before a final judgment. State v. Jones, 67 N.C. App. 413, 313 S.E. 2d 264 (1984).
For the reasons stated in this opinion we dismiss the appeal.
Appeal dismissed.
Judges Hedrick and Hill concur.